Citation Nr: 1547454	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  13-16 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a heart disability (claimed as heart transplant, dilated cardiomyopathy, congestive heart failure, and ischemic heart disease).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1959 to January 1963.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Board notes that the Veteran requested a hearing before a Decision Review Officer (DRO).  The Veteran did not appear for the hearing and the record does not reflect that he requested to reschedule the hearing. 

The Board has consolidated the issues of entitlement to service connection for heart transplant, dilated cardiomyopathy, congestive heart failure, and ischemic heart disease.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a claim is determined by the claimant's description of the claim, the symptoms described, and the information submitted or developed in support of the claim).

A review of the "Virtual VA" and Veterans Benefits Management System (VBMS) systems reveals additional documents pertinent to the present appeal, including the Veteran's brief, private treatment records and a Supplemental Statement of the Case (SSOC).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

A heart disability was not manifested during service or within one year of separation of service.



CONCLUSION OF LAW

A heart disability was not incurred in or aggravated by active service, may not be presumed to have been so incurred, and is not proximately due to or the result of a service-connected disease or injury.  38 U.S.C.A. §§ 1101, 1131, 1137, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board will discuss the relevant law it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d) ; see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).



Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 	
16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 	
18 Vet. App. 112 (2004).

The notice requirements were met in this case by a letter sent to the Veteran in January 2010, prior to the initial unfavorable Agency of Original Jurisdiction (AOJ) decision as to this claim.  That letter advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified different types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The letter also explained how disability ratings and effective dates are determined.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim.  Id.  VA's duty to notify has been satisfied.

VA's duty to assist has also been satisfied.  The Veteran's service treatment records (STRs), private treatment records, and VA treatment records have been associated with the paper claims file and the electronic file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The Veteran has not been afforded a VA examination for the claimed heart disability because there is no sufficient evidence of an in-service event, injury, or disease.  VA has a duty to obtain a medical examination if the evidence establishes: (1) a current disability or persistent or recurrent symptoms of a disability; (2) an in-service event, injury, or disease; (3) the current disability may be associated with the in-service event; and (4) there is insufficient evidence to make a decision on the claim.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  Id. at 83.  There must, however, be sufficient evidence of such a relationship to trigger VA's duty to provide an examination or obtain a medical opinion.  Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).  In this case, there is no competent evidence indicating that such examinations are "necessary" within the law.  Although the Veteran currently has a chronic heart disability, there is no competent and credible evidence of an in-service event or an association with service.  Thus, a VA examination is not warranted.

VA has satisfied its duty to notify and assist.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of the issues have been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2015).

Merits of the Service Connection Claim

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A § 1131; 38 C.F.R. 	
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence showing (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

However, in Walker v. Shinseki, the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic by 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013).

In this case, the Veteran is claiming service connection for a cardiovascular disorder, therefore, the provisions of subsection 3.303(b) for chronic disabilities apply, and the Veteran's claim for service connection for a heart disorder may be supported by evidence of a continuity of symptomatology after service.

Certain chronic disabilities, including all forms of valvular heart disease, may be presumed to have been incurred in service where demonstrated to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309; see also Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012).  However, this presumption will be rebutted if there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(d).

Service connection may also be granted for a disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disability, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 	
6 Vet. App. 465, 470 (1994) (finding that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  In doing so, equal weight is not accorded to each piece of evidence in the record as every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert, 1 Vet. App. at 53;  see also 	
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is currently diagnosed with dilated ischemic cardiomyopathy and recurrent congestive heart failure.  In addition, the Veteran had a heart transplant.  However, there is no competent evidence showing that his currently diagnosed disabilities are etiologically related to his active service.

The Veteran's STRs are completely absent of any symptoms, treatment, or diagnoses referable to a heart disability.  Upon discharge from service, clinical evaluation of the heart was normal, as reflected in the January 1963 report of medical examination.

Relevant complaints, treatment, and/or diagnoses of heart disabilities are not shown in the record until 1986, decades after the Veteran's military discharge in January 1963.  In this regard, a November 1986 radiography note is the first evidence of a heart issue.  At that time, it was noted that moderate cardiomegaly (enlarged heart) was present.  It was also noted that there was no evidence of acute congestive heart failure.

The Veteran was diagnosed with ischemic cardiomyopathy and in 1996, he had a heart transplant.  In addition, the record shows that in December 1995, the Veteran was admitted to the hospital for intravenous medication because oral medication failed to keep him out of congestive heart failure.

While the Veteran has the heart disorders in question, the record does not contain evidence of an in-service injury, event or disease.  As noted above, the first medical evidence of a heart disability is recorded in 1986.

There is also no evidence that the disorders were chronic or characterized by continuous symptoms.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

The lay and medical evidence does not demonstrate that the Veteran's symptoms of heart disorders have been continuous since separation from service in January 1963.  There were no complaints, diagnosis or treatment for any heart disorders until 1996.  The absence of post-service complaints, findings, diagnosis or treatment for approximately twenty-three years after service is one factor that tends to weigh against a finding of continuous symptoms of heart disorders.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence); see also Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Therefore, the Board finds that there is no in-service injury, event or disease and the second element is not satisfied.

As there is no in-service injury, event or disease, there can be no existence of a causal relationship between the Veteran's current disability and an in-service injury, event or disease.  Thus, a discussion of the lack of a nexus is not necessary. 

The Board has considered whether the Veteran's heart disability can be granted on a presumptive basis, as all forms of valvular heart disease is a disorder for which service connection is available if it manifests to a compensable degree within one year of separation from service.  See 38 U.S.C.A. §1131; 38 C.F.R. §§ 3.307, 3.309(a).  As noted above, the Veteran was not diagnosed with a heart disability (ischemic heart disease, dilated cardiomyopathy or recurrent congestive heart failure), and he did not have a heart transplant within the first year after service, but more than two decades after separation of service.  Therefore, service connection for a heart disability is not available on a presumptive basis.

Tthe preponderance of the evidence is against the claim and the appeal is denied. 


ORDER

Service connection for a heart disability is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


